                 Case 2:21-cr-00120-JCC Document 8 Filed 07/29/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR21-120 JCC

10          v.                                             DETENTION ORDER

11   MARVIN TRAYLOR,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Possession of a Controlled Substance with Intent to Distribute, 21 U.S.C.

16          §§ 841(a)(1) and 841(b)(1)(C)

17          Count 2:        Carrying a Firearm During and in Relation to a Drug Trafficking Crime, 18

18          U.S.C. § 924(c)(1)(A)(i)

19   Date of Detention Hearing: July 28, 2021

20          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

21   based upon the reasons for detention hereafter set forth, finds:

22          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

23          1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §




     DETENTION ORDER - 1
                 Case 2:21-cr-00120-JCC Document 8 Filed 07/29/21 Page 2 of 3




 1                  3142(e).

 2         2.       Mr. Traylor stipulated to detention.

 3         3.       Mr. Traylor poses a risk of nonappearance due to a history of failure to appear,

 4                  criminal history, noncompliance while under supervision, an unstable living

 5                  situation, substance abuse and mental health history, and lack of employment. Mr.

 6                  Traylor was also not interviewed so updated information regarding his background

 7                  and ties to this district are unknown. Mr. Traylor poses a risk of danger due to the

 8                  nature of the instant offense, similar criminal activity, and noncompliance while

 9                  under supervision. Based on these findings, and for the reasons stated on the record,

10                  there does not appear to be any condition or combination of conditions that will

11                  reasonably assure Mr. Traylor’s appearance at future court hearings while

12                  addressing the danger to other persons or the community.

13         4.       Taken as a whole, the record does not effectively rebut the presumption that no

14                  condition or combination of conditions will reasonably assure the appearance of

15                  Mr. Traylor as required and the safety of the community.

16         IT IS THEREFORE ORDERED:

17         (1)      Mr. Traylor shall be detained pending trial, and committed to the custody of the

18                  Attorney General for confinement in a correction facility separate, to the extent

19                  practicable, from persons awaiting or serving sentences or being held in custody

20                  pending appeal;

21         (2)      Mr. Traylor shall be afforded reasonable opportunity for private consultation with

22                  counsel;

23




     DETENTION ORDER - 2
                 Case 2:21-cr-00120-JCC Document 8 Filed 07/29/21 Page 3 of 3




 1         (3)      On order of a court of the United States or on request of an attorney for the

 2                  government, the person in charge of the corrections facility in which Mr. Traylor

 3                  is confined shall deliver the defendant to a United States Marshal for the purpose

 4                  of an appearance in connection with a court proceeding; and

 5         (4)      The Clerk shall direct copies of this Order to counsel for the United States, to

 6                   counsel for Mr. Traylor, to the United States Marshal, and to the United States

 7                   Pretrial Services Officer.

 8         Dated this 29th day of July, 2021.

 9


                                                          A
10

11                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
